NUMBER 13-10-00528-CR

                           COURT OF APPEALS
                 THIRTEENTH DISTRICT OF TEXAS
                   CORPUS CHRISTI – EDINBURG

JOSE FLORES,                                                             Appellant,
                                          v.
THE STATE OF TEXAS,                                                       Appellee.

                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion by Justice Garza
      On July 13, 2009, pursuant to a plea bargain, appellant, Jose Flores, was placed
on deferred adjudication community supervision for six years after he pleaded guilty to
aggravated assault, a second-degree felony. See TEX. PENAL CODE ANN. § 22.02 (West
Supp. 2010); TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5 (West Supp. 2010). On
August 12, 2010, the State filed a motion to revoke, alleging that appellant had violated
various conditions of his deferred adjudication community supervision. At a hearing on
August 27, 2010, appellant pleaded “true” to two of the violations alleged by the State
and “not true” to several of the State’s allegations. Following the hearing, the trial court
found three of the State’s allegations “true,” revoked appellant’s deferred adjudication
community supervision, adjudicated him guilty, and sentenced him to ten years’
imprisonment. See TEX. PENAL CODE ANN. § 12.33 (West Supp. 2010). The trial court
certified appellant’s right to appeal, and this appeal followed. We affirm.
                                     I. ANDERS BRIEF
       Appellant’s appellate counsel has filed a motion to withdraw and a brief in
support thereof in which he states that he has diligently reviewed the entire record and
has concluded that there is no reversible error. See Anders v. California, 386 U.S. 738
(1967); High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978).
Counsel has informed this Court that he has (1) examined the record and has found no
arguable grounds to advance on appeal, (2) served copies of the brief and motion to
withdraw on appellant, and (3) informed appellant of his right to review the record and to
file a pro se response. See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503,
510 n.3 (Tex. Crim. App. 1991). More than an adequate time has passed, and no pro
se response has been filed. See In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim.
App. 2008).
                                 II. INDEPENDENT REVIEW
       Upon receiving an Anders brief, we must conduct a full examination of all the
proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488


                                             2
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief, and find
that the appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in
the opinion it considered the issues raised in the brief and reviewed the record for
reversible error but found none, the court of appeals met the requirements of Texas
Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we
affirm the judgment of the trial court.
                                       III. MOTION TO WITHDRAW
        In accordance with Anders, appellant’s counsel has asked this Court for
permission to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re
Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80
(Tex. App.–Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he
must withdraw from representing the appellant. To withdraw from representation, the
appointed attorney must file a motion to withdraw accompanied by a brief showing the
appellate court that the appeal is frivolous.”) (citations omitted)). We grant the motion to
withdraw.
        We order that counsel must, within five days of the date of this opinion, send a
copy of the opinion and judgment to appellant and advise him of his right to file a
petition for discretionary review.1 See TEX. R. APP. P. 48.4; see also In re Schulman,

        1
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary
review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
id. R. 68.4.


                                                      3
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                             DORI CONTRERAS GARZA
                                             Justice
Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
16th day of February, 2012.




                                         4